DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mark E. Wallerson (Reg. No. 59,043) on 03/18/2021.
The application has been amended as follows: 

Claims 2-3 are cancelled.
Claims 1-9 are amended as follows:

Regarding Claim 1,
	1. (Currently Amended) A method of decoding an image signal, comprising: 
	decoding a coefficient of a current block from a bitstream based on a result of comparing a size of the current block and a pre-determined threshold size; and 
	reconstructing the current block using the decoded coefficient, 
pre-determined threshold size, decoding the coefficient of the current block is performed only on a partial region in the current block, and is not performed on a remaining reqion except for the partial reqion in the current block, 
	wherein when the size of the current block is less than the pre-determined threshold size, decoding the coefficient of the current block is performed on an entire region of the current block, 
	wherein the partial region is divided into a plurality of partial blocks, and 
	wherein the coefficient of the partial region is decoded in units of the partial blocks.

Regarding Claims 2-3, 
2 - 3. (Canceled)

Regarding Claim 4, 
	4. (Currently Amended) The method of claim 1, wherein the threshold size is a NxM size pre-defined at an image decoding apparatus, and 
	wherein N and M are integers of 8, 16 or more, respectively.

Regarding Claim 5, 
	5. (Previously Amended) The method of claim 1, wherein the partial region is specified based on at least one of a vertical line or a horizontal line, and 
	wherein a distance between the vertical line and a left boundary line of the current block is a first distance, and a distance between the horizontal line and a top boundary line of the current block is a second distance.


	6. (Original) The method of claim 5, wherein the partial region is representative of a region located to a left of the vertical line or above the horizontal line.

Regarding Claim 7, 
	7. (Original) The method of claim 5, further comprising: obtaining information for specifying the partial region, wherein the information includes information of specifying a position of the vertical line or the horizontal line.

Regarding Claim 8, 
	8. (Currently Amended) A method of encoding an image signal, comprising: 
	generating a current block including residual data, the residual data being a difference between an original block of the current coding block and a prediction block of the current block; and 
	encoding a coefficient of the current block based on a result of comparing a size of the current block and a pre-determined threshold size, 
	wherein when the size of the current block is qreater than or equal to the pre-determined threshold size, encoding the coefficient of the current block is performed only on a partial region in the current block, and is not performed on a remaininq reqion except for the partial reqion in the current block, 
	wherein when the size of the current block is less than the pre-determined threshold size, encoding the coefficient of the current block is performed on an entire region of the current block, 
	wherein the partial region is divided into a plurality of partial blocks, and 
	wherein the coefficient of the partial region is encoded in units of the partial blocks.

Regarding Claim 9, 
9. (Currently Amended) A non-transitory computer-readable medium for storing data associated with an image signal, comprising: 
a data stream encoded by an encoding method, 
wherein the encoding method comprises: 
generating a current block including residual data, the residual data being a difference between an original block of the current block and a prediction block of the current block; and 
encoding a coefficient of the current block based on a result of comparing a size of the current block and a pre-determined threshold size, 
wherein when the size of the current block is greater than or equal to the pre-determined threshold size, encoding the coefficient of the current block is performed only on a partial region in the current block, and is not performed on a remaining region except for the partial region in the current block, 
wherein when the size of the current block is less than the pre-determined threshold size, encoding the coefficient of the current block is performed on an entire region of the current block, 
wherein the partial region is divided into a plurality of partial blocks, and wherein the coefficient of the partial region is encoded in units of the partial blocks.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim(s) 1 and 8-9, the closet prior art does not specifically teach or reasonably suggest a result of comparing a size of the current block and a pre-determined threshold size; wherein when the size of the current block is greater than or equal to the threshold size, decoding the coefficient of the current block is performed only on a partial region in the current block, and is not performed on a remaining region except for the partial region in the current block, wherein when the size of the current block is less than the threshold size, decoding the coefficient of the current block is performed on an entire region of the current block.  Dependent claims 4-7 are allowed for the reasons concerning the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 4-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        03/30/2021